Case 9:19-cr-00001-RC-KFG Document 34 Filed 08/11/21 Page 1 of 2 PageID #: 163




                                                            c\r




                         • ) iv S in Ccv' Y'-C n     c c C x y
                         i efY     <   Y'&sU   )   ox~   \e i ( \ I

                         :   y -   C   J2_- CJ q-   i U J S ce-B




           -
           Qn.c)
            D/Stwry
           D md
          Se V'H)Y €
               cfc-se,                                                OU
                             \ Cisfv&rA-
Case 9:19-cr-00001-RC-KFG Document 34 Filed 08/11/21 Page 2 of 2 PageID #: 164
